2022 IL App (1st) 210929
                                                                                                  First District
                                                                                                Fourth Division
                                                                                                 June 16, 2022


      No. 1-21-0929

                                                                      )
      JELENA BABIC, Individually and as Mother and Next               )
      Friend of Denis Hodzic, a Minor,                                )     Appeal from the Circuit Court
                                                                      )     of Cook County.
                  Plaintiff-Appellant,                                )
                                                                      )     No. 19 L 002834
      v.                                                              )
                                                                      )     The Honorable
      THE VILLAGE OF LINCOLNWOOD, a Municipal                         )     Christopher E. Lawler,
      Corporation,                                                    )     Judge Presiding.
                                                                      )
                  Defendant-Appellee.                                 )
                                                                      )


                         PRESIDING JUSTICE REYES delivered the judgment of the court, with opinion.
                         Justices Rochford and Martin concurred in the judgment and opinion.

                                                    OPINION

¶1            Denis Hodzic (Denis), a sixth-grade boy, 1 was riding his bicycle on a residential street near

           his home in Lincolnwood when he encountered a sinkhole, causing his bicycle to flip and

           breaking his wrist in the process. Plaintiff Jelena 2 Babic (plaintiff) filed a lawsuit against the

           defendant Village of Lincolnwood (Village), seeking damages for Denis’s injuries. The Village

           filed a motion for summary judgment, claiming that Denis was not an intended user of the

           street on which he was injured and, therefore, the Village owed him no duty of reasonable care.


              1
               Denis’s birthdate does not appear in the record on appeal. At the time of his deposition, he was
     13 years old, so he would have been either 11 or 12 at the time of the accident at issue in the instant
     appeal.
             2
               We note that plaintiff’s first name is spelled several different ways throughout the record on
     appeal. We use the spelling she provided during her deposition.
     No. 1-21-0929


         The circuit court granted the motion for summary judgment, and plaintiff appeals. For the

         reasons set forth below, we affirm.

¶2                                            BACKGROUND

¶3           The facts in the instant case are largely undisputed. On June 4, 2018, Denis was riding a

         bicycle southbound on Kilpatrick Avenue near the intersection of Kilpatrick Avenue and Estes

         Avenue. His family had recently moved into the neighborhood, and Denis was riding his

         bicycle to familiarize himself with the area. When he approached the intersection, the front tire

         of his bicycle encountered a sinkhole in the street and he fell from his bicycle; in his deposition,

         Denis estimated that the sinkhole was oval-shaped and approximately one foot wide, one foot

         long, and two feet deep. 3 There is no dispute that Kilpatrick Avenue does not include any

         bicycle lanes or signage, but Denis testified in his deposition that none of the streets he rode in

         the area had sidewalks that were suitable for riding. 4 The fall resulted in Denis breaking his

         wrist, which required surgery to correct.

¶4           On March 15, 2019, plaintiff filed a complaint against the Village, alleging that the Village

         had negligently maintained the street, causing Denis’s injuries. The Village filed an answer

         and affirmative defenses, alleging that it owed no duty to Denis under section 3-102 of the

         Local Governmental and Governmental Employees Tort Immunity Act (Tort Immunity Act)

         (745 ILCS 10/3-102 (West 2018)).




             3
               The sinkhole was filled within two days of the accident, and the only photographs contained in
     the record on appeal display an already-patched roadway.
             4
               Photographs contained in the record on appeal show that there appears to be a sidewalk on the
     west side of Kilpatrick Avenue north of Estes Avenue, but the sidewalk ends at the intersection of
     Kilpatrick Avenue and Estes Avenue. There also appears to be narrow concrete strips running directly
     along the curbside of Kilpatrick and Estes Avenues, which the Village’s chief of police termed
     “coachwalks.”
                                                         2
     No. 1-21-0929


¶5         The parties engaged in discovery, after which the Village filed a motion for summary

        judgment. The Village argued that section 3-102 of the Tort Immunity Act expressly limited a

        municipality’s duty of care to maintain property for uses that were both intended and permitted

        and that a bicyclist such as Denis was not an intended user of a municipal street. Consequently,

        the Village claimed that it owed no duty to Denis. In response, plaintiff claimed that there was

        a question of fact as to whether Denis was an intended user of the street and further claimed

        that section 3-102 should not be interpreted to bar Denis’s claim.

¶6         On July 8, 2021, the circuit court granted the Village’s motion for summary judgment,

        finding that there was no evidence that the Village intended for bicyclists to use the portion of

        the road where Denis encountered the sinkhole. As Denis was not both a permitted and

        intended user of the road, the circuit court found that the Village owed him no duty of care

        and, consequently, granted summary judgment in favor of the Village. Plaintiff timely filed a

        notice of appeal, and this appeal follows.

¶7                                            ANALYSIS

¶8         On appeal, plaintiff contends that the circuit court erred in granting summary judgment in

        favor of the Village, arguing that section 3-102 of the Tort Immunity Act does not bar Denis’s

        claims. A circuit court is permitted to grant summary judgment only if the pleadings,

        depositions, and admissions on file, together with the affidavits, if any, show that there is no

        genuine issue as to any material fact and that the moving party is entitled to a judgment as a

        matter of law. 735 ILCS 5/2-1005(c) (West 2018). The circuit court must view these

        documents and exhibits in the light most favorable to the nonmoving party. Home Insurance

        Co. v. Cincinnati Insurance Co., 213 Ill. 2d 307, 315 (2004). We review a circuit court’s




                                                     3
       No. 1-21-0929


          decision to grant a motion for summary judgment de novo. Outboard Marine Corp. v. Liberty

          Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992).

¶9              Summary judgment is a drastic measure and should only be granted if the movant’s right

          to judgment is clear and free from doubt. Id. However, mere speculation, conjecture, or guess

          is insufficient to withstand summary judgment. Sorce v. Naperville Jeep Eagle, Inc., 309 Ill.

          App. 3d 313, 328 (1999). The party moving for summary judgment bears the initial burden of

          proof. Nedzvekas v. Fung, 374 Ill. App. 3d 618, 624 (2007). The movant may meet his burden

          of proof either by affirmatively demonstrating that some element of the case must be resolved

          in his favor or by establishing that there is an absence of evidence to support the nonmoving

          party’s case. Id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). The purpose of

          summary judgment is not to try an issue of fact but to determine whether a triable issue of fact

          exists. Schrager v. North Community Bank, 328 Ill. App. 3d 696, 708 (2002) (citing Luu v.

          Kim, 323 Ill. App. 3d 946, 952 (2001)). We may affirm on any basis appearing in the record,

          whether or not the circuit court relied on that basis or its reasoning was correct. Ray Dancer,

          Inc. v. DMC Corp., 230 Ill. App. 3d 40, 50 (1992).

¶ 10            In this case, the circuit court’s grant of summary judgment was based on its determination

          that the Village owed no duty to Denis based on section 3-102 of the Tort Immunity Act. To

          properly state a cause of action for negligence, a plaintiff must establish that the defendant

          owed a duty of care, the defendant breached that duty, and the plaintiff suffered an injury

          proximately caused by the breach. Wojdyla v. City of Park Ridge, 148 Ill. 2d 417, 421 (1992).

          The question of whether a duty of care exists is a question of law to be determined by the court.

          Id.




                                                        4
       No. 1-21-0929


¶ 11         Local public entities have a common-law duty to maintain public property in a reasonably

          safe condition. Monson v. City of Danville, 2018 IL 122486, ¶ 24. This duty has been codified

          in section 3-102(a) of the Tort Immunity Act, which limits a local public entity’s duty to

          maintain its property. Id.; Vaughn v. City of West Frankfort, 166 Ill. 2d 155, 158 (1995).

          Section 3-102(a) provides that a local public entity “has the duty to exercise ordinary care to

          maintain its property in a reasonably safe condition for the use in the exercise of ordinary care

          of people whom the entity intended and permitted to use the property in a manner in which and

          at such times as it was reasonably foreseeable that it would be used.” 745 ILCS 10/3-102(a)

          (West 2018). Thus, a municipality has a duty under section 3-102(a) only to users who are both

          intended and permitted users of the property under the control of the municipality. Vaughn,

          166 Ill. 2d at 160; Boub v. Township of Wayne, 183 Ill. 2d 520, 524 (1998).

¶ 12         While plaintiff acknowledges that this is the current state of the law, she asks us to “modify

          the interpretation” of section 3-102(a) to reflect that a municipality has a duty to users who are

          either intended or permitted users, not both, where there is a condition on its property that is

          dangerous for ordinary travel. This we cannot do, however, regardless of the merits of any of

          plaintiff’s arguments. It is well-settled that, when the supreme court has declared law on any

          point, only that court may modify or overrule its previous decisions, and all lower courts are

          bound to follow that precedent. See, e.g., In re Marriage of Budorick, 2020 IL App (1st)

          190994, ¶ 86; Doyle v. Hood, 2018 IL App (2d) 171041, ¶ 35; Rosewood Care Center, Inc. v.

          Caterpillar, Inc., 366 Ill. App. 3d 730, 734 (2006); Rickey v. Chicago Transit Authority, 98 Ill.

          2d 546, 551 (1983). Accordingly, in order for the Village to have had a duty to Denis in the

          present case, Denis must have been both an intended and a permitted user of the road on which




                                                        5
       No. 1-21-0929


          he was injured, and we need not discuss plaintiff’s arguments suggesting a different

          interpretation of section 3-102(a).

¶ 13         Our supreme court has recognized that an intended user of property is, by definition, also

          a permitted user; however, the converse is not always true, as a permitted user of property is

          not necessarily an intended user. Boub, 183 Ill. 2d at 524. In order to determine the intended

          use of the property at issue, a court looks to the nature of the property itself. Wojdyla, 148 Ill.

          2d at 426; Boub, 183 Ill. 2d at 525. Moreover, in determining intent, it is the intent of the

          municipality that is at issue, not the user. Boub, 183 Ill. 2d at 525.

¶ 14         In Boub, our supreme court considered whether a bicyclist may be considered an intended

          user of a road and explained that, to determine the municipality’s intent, “it is necessary to

          look at pavement markings, signs, and other physical manifestations of the intended use of the

          property.” Id. at 528. Thus, a bicyclist was considered to be an intended user in Cole v. City of

          East Peoria, 201 Ill. App. 3d 756, 761 (1990), where a white line painted four feet from the

          curb indicated an intent that the area be used by bicyclists and pedestrians, not simply those

          driving automobiles. Similarly, in Alave v. City of Chicago, 2022 IL App (1st) 210812, this

          court recently found that the presence of Divvy bicycle rental stations indicated that the city

          intended for nearby streets to be used by bicyclists. By contrast, where there were no markings,

          road signs, or other affirmative indications of intent, courts have found that bicyclists are not

          intended users of public roadways. See Boub, 183 Ill. 2d at 535-36; Latimer v. Chicago Park

          District, 323 Ill. App. 3d 466, 473 (2001); Berz v. City of Evanston, 2013 IL App (1st) 123763,

          ¶ 14. We note that plaintiff argues that the Boub court’s holding that bicyclists generally are

          not intended users of roads violates bicyclists’ due process rights by depriving them of their

          liberty interests in the municipality’s duty to them. Plaintiff, however, did not raise this


                                                         6
       No. 1-21-0929


           argument below, so consequently cannot raise it for the first time on appeal. See Susman v.

           North Star Trust Co., 2015 IL App (1st) 142789, ¶ 41 (issues not raised in the circuit court

           may not be raised for the first time on appeal, including constitutional issues). More

           importantly, as noted, we are bound to follow the supreme court’s precedent, and therefore, we

           need not address this argument further.

¶ 15           Here, there is no dispute that the area in question did not have any road markings, signs, or

           other indications that bicyclists were intended to use the roadway. Consequently, in the absence

           of such affirmative manifestations of intent, the circuit court properly found that Denis was

           only a permitted—not intended—user of the street and, therefore, the Village did not owe him

           a duty under section 3-102(a) of the Tort Immunity Act. See Boub, 183 Ill. 2d at 536.

¶ 16           Plaintiff proffers several factors which she contends establishes that bicyclists were

           intended users of the Village’s streets, none of which we find persuasive. First, plaintiff claims

           that the Village’s municipal ordinances provide that bicyclists are intended users of the area of

           the streets near curbs. 5 A municipality’s ordinances may be used to determine who are intended

           users of its property. See, e.g., Latimer, 323 Ill. App. 3d at 470-72 (discussing Chicago

           Municipal Code); Brooks v. City of Peoria, 305 Ill. App. 3d 806, 810-12 (1999) (discussing

           City of Peoria Code). Here, article 3 of the Village’s Traffic Code addresses bicyclists. See

           Lincolnwood Municipal Code § 7-3-1 et seq. (adopted Dec. 6, 2011). However, other than

           bicycle paths, the provisions of article 3 do not specifically identify areas in which bicyclists

           are intended to ride. Unlike other municipal ordinances, the provisions of article 3 do not


               5
                  We note that plaintiff raises this argument for the first time in her reply brief, so it has been
       forfeited on appeal. See Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020) (points not argued in the appellant’s
       brief are forfeited and shall not be raised in the reply brief, at oral argument, or in a petition for
       rehearing); Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d 217, 253 (2010) (points not argued in the
       appellant’s brief are forfeited). However, since this argument intertwines with other issues properly raised
       by plaintiff, we choose to consider it, especially since the Village addresses the argument in its own brief.
                                                            7
       No. 1-21-0929


          prohibit the riding of bicycles on sidewalks and, indeed, anticipate that bicyclists may ride on

          sidewalks by providing that when they do, they must yield the right-of-way to pedestrians and

          give audible signals before passing them. Compare Lincolnwood Municipal Code § 7-3-15

          (adopted Dec. 6, 2011), with Chicago Municipal Code § 9-52-020 (amended Apr. 10, 2019)

          (prohibiting persons aged 12 or older from riding on sidewalks). The provisions of article 3

          also anticipate that bicyclists may ride on the streets, provided that bicyclists ride “as near to

          the right-hand side of the street or roadway as practicable” when doing so (Lincolnwood

          Municipal Code § 7-3-9(A) (adopted Dec. 6, 2011)), and, furthermore, the bicyclists riding on

          the streets are subject to the same rights and duties as drivers of motor vehicles (id. § 7-3-6).

          The provisions of article 3, however, additionally provide that “[w]henever a usable path for

          bicycles has been provided adjacent to a street or roadway, bicycle riders shall use such path

          and shall not use the street or roadway.” Id. § 7-3-9(C). Thus, under the Village’s ordinances,

          bicyclists (1) must use a “usable path for bicycles” when available and otherwise (2) may ride

          in the street or on the sidewalk.

¶ 17         Contrary to plaintiff’s claims, we cannot find that the ordinances of the Village which

          regulate riding in the streets mean that the Village intended for bicyclists to ride in the street.

          Courts have regularly found that similar language is insufficient to establish that bicyclists are

          intended users of streets or roadways. For instance, in Boub, our supreme court found that

          language in the Vehicle Code providing that a bicyclist was subjected to the same rights and

          duties applicable to the driver of a vehicle was “entirely consistent” with a conclusion that

          bicyclists were permitted, not intended, users of roads. Boub, 183 Ill. 2d at 529-30 (discussing

          625 ILCS 5/11-1502 (West 1996)). Similarly, in Latimer, this court found that a provision of

          the Chicago Municipal Code directing bicyclists to ride as near as practicable to the righthand


                                                        8
       No. 1-21-0929


          side of a roadway did not establish that bicyclists were intended users of the roadways. Latimer,

          323 Ill. App. 3d at 472 (discussing Chicago Municipal Code § 9-52-040(c) (added July 12,

          1990)). There is nothing differentiating the Village’s ordinances at issue here from these types

          of statutes and ordinances which compels us to reach a different result.

¶ 18         Plaintiff further claims that the Village’s ordinances manifest an intent that bicyclists ride

          in the street through a broad definition of “vehicle.” In several places, the Village defines a

          “street” as “[t]hat portion of a public or private right-of-way having a weight-bearing surface

          that affords a primary means of vehicular access to abutting properties.” Lincolnwood

          Municipal Code § 15-2.02 (amended Mar. 17, 2011) (zoning rules); Lincolnwood Municipal

          Code § 16-1-2 (adopted Dec. 6, 2011) (subdivision regulations). In article 3 of the Traffic

          Code, the Village defines a “bicycle” as “[a] vehicle propelled by human power upon which

          any person may ride, having at least two tandem wheels either of which is at least 20 inches in

          diameter.” Lincolnwood Municipal Code § 7-3-1 (adopted Dec. 6, 2011). Thus, since a bicycle

          is a “vehicle,” plaintiff claims that streets are intended for bicycles, as well as automobiles.

¶ 19         Plaintiff’s argument, however, places too great a weight on the use of the word “vehicle”

          in the definition of a bicycle. We note that the Illinois Vehicle Code, which has been expressly

          adopted by the Village (see Lincolnwood Municipal Code § 7-1-1 (amended Nov. 7, 2017)),

          defines a “bicycle” as “[e]very device propelled by human power upon which any person may

          ride, having two tandem wheels except scooters and similar devices.” 625 ILCS 5/1-106 (West

          2018). The Illinois Vehicle Code also specifically excludes “devices moved by human power”

          from its definition of a “vehicle.” Id. § 1-217. Additionally, article 3 of the Village’s Traffic

          Code refers to “vehicles” in several other contexts that make clear that bicycles are not included

          in that definition. For instance, section 7-3-6 provides that every person riding a bicycle shall


                                                        9
       No. 1-21-0929


          be granted all of the rights and shall be subject to all of the duties applicable “to the driver of

          a vehicle.” Lincolnwood Municipal Code § 7-3-6 (adopted Dec. 6, 2011). Similarly, section 7-

          3-7 provides that any person operating a bicycle shall obey the instructions of traffic-control

          devices “applicable to vehicles.” Id. § 7-3-7(A). If a bicycle were already considered a

          “vehicle,” there would be no need to specify that rules applicable to vehicles apply to bicycles,

          as well. Accordingly, we cannot find that the Village’s use of the word “vehicle” in defining a

          bicycle indicates that bicyclists are intended users of its streets.

¶ 20          Next, plaintiff claims that courts have carved out a “safe harbor” where a pedestrian is

          owed a duty when walking in a street or alley, such as when throwing out trash or reaching a

          legally parked automobile. See, e.g., Gutstein v. City of Evanston, 402 Ill. App. 3d 610, 620

          (2010) (a pedestrian was an intended user of an alley where she was required to place her

          trash); Torres v. City of Chicago, 218 Ill. App. 3d 89, 91 (1991) (a pedestrian was an intended

          user of the immediate area around his parked vehicle for ingress and egress). Plaintiff contends

          that Denis was riding his bicycle near the curb, where he was directed to ride by the Village’s

          ordinance, and that, therefore, he was within a “ ‘safe zone’ ” of the street in which he was an

          intended user. This argument, however, is a circular one—plaintiff’s claim relies on the

          assumption that Denis is an intended user so long as he uses the street near the curb, which is

          the very proposition she is attempting to establish. Furthermore, plaintiff has not provided, nor

          have we discovered, any cases in which the mere fact that a bicyclist was riding along the curb

          transformed the bicyclist into an intended user of the street. Indeed, as noted, the Latimer court

          expressly found that a requirement that bicyclists ride as close to the right-hand side of the

          roadway as possible did not transform a bicyclist into an intended user of the roadway,

          reasoning that the fact that the municipality regulated permitted uses did not transform the


                                                         10
       No. 1-21-0929


          permitted uses into intended ones. Latimer, 323 Ill. App. 3d at 472; see also Olena v. City of

          Chicago, 2022 IL App (1st) 210342-U, ¶ 26 (finding unpersuasive the claim that use of the

          street was necessary to reach marked bicycle routes). While we recognize that the Alave court

          recently found that necessity dictated the use of streets near Divvy bicycle rental stations, that

          holding was based largely on the fact that the City of Chicago had approved a network of

          bicycle rental stations throughout the city, and the logical corollary that the city must have

          intended those bicycles to be ridden on the nearby streets. See Alave, 2022 IL App (1st)

          210812, ¶ 41. The instant case, however, contains no such manifestation of intent, and

          therefore, we cannot find that necessity transformed Denis into an intended user of the street.

¶ 21         Finally, plaintiff contends that Denis’s status as a minor affords him extra protection when

          determining whether the Village owed him a duty. Plaintiff claims that minors are not expected

          to know municipal ordinances and may be intended users even where adults would not be. Our

          supreme court has made clear, however, that it is the intent of the municipality, not the intent

          of the particular person using the property, that determines whether the municipality owes a

          duty under section 3-102(a). Wojdyla, 148 Ill. 2d at 425-26; Boub, 183 Ill. 2d at 525. Thus,

          whether a particular individual is aware of the municipality’s ordinance is not a determinative

          factor as to whether someone is an intended user of the property, and the cases cited by plaintiff

          do not suggest otherwise. In Ramirez v. City of Chicago, 2019 IL App (1st) 180841, ¶ 17, we

          merely noted that the fact that a plaintiff violated an ordinance generally precluded him from

          being an intended and permitted user of the property but that this rule was not automatic. The

          plaintiff in that case was not a minor, and we made no findings as to the effect of minority on

          a municipality’s duty. While Bowman v. Chicago Park District, 2014 IL App (1st) 132122,

          ¶¶ 55-57, did involve a minor, in that case we found that the 13-year-old plaintiff was an


                                                       11
       No. 1-21-0929


          intended user of a playground that was technically designated for use by individuals under 12,

          but our holding was based on the fact that there were no signs or notices announcing an age

          limit, and there was no way that a user would have otherwise known of such an age limit. Here,

          there is no claim that Denis was violating an ordinance, either knowingly or unknowingly, so

          neither of the cases cited by plaintiff suggest that Denis should have been treated as an intended

          user even where an adult bicyclist would not. Accordingly, we cannot find that Denis’s age

          transformed him into an intended user of the street.

¶ 22         In the case at hand, there is no dispute that Denis was a permitted user of the street on

          which he was riding his bicycle at the time of his injury. It is well-settled, however, that a

          bicyclist is an intended user of a street only where the municipality has demonstrated its intent

          through road signs, markings, or other manifestations of intent. See Boub, 183 Ill. 2d at 535-

          36. Here, no such manifestations of intent are present and, therefore, the circuit court properly

          granted summary judgment in the Village’s favor, as the Village did not owe Denis a duty of

          care. While we recognize that such a result may seem harsh with respect to a specific individual

          such as Denis, the Tort Immunity Act represents our legislature’s attempt to serve the public

          as a whole, and our supreme court has made clear that whether a municipality owes a duty

          depends on the nature of the property, not on the particular individual involved. See Vaughn,

          166 Ill. 2d at 162-63 (whether a particular use of property was permitted and intended is

          determined by looking to the nature of the property itself).




                                                       12
       No. 1-21-0929


¶ 23                                         CONCLUSION

¶ 24         For the reasons set forth above, the circuit court’s grant of summary judgment is affirmed

          where the Village did not owe Denis a duty of care under section 3-102(a) of the Tort Immunity

          Act.

¶ 25         Affirmed.




                                                     13
No. 1-21-0929



                            2022 IL App (1st) 210929


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 19-L-002834;
                         the Hon. Christopher E. Lawler, Judge, presiding.


Attorneys                Sofia Zneimer, of Zneimer & Zneimer, P.C., of Chicago, for
for                      appellant.
Appellant:


Attorneys                Patrick H. O’Connor and Michael R. Hartigan, of Hartigan &
for                      O’Connor P.C., of Chicago, for appellee.
Appellee:




                                        14